MEMORANDUM DECISION
                                                                                        FILED
      Pursuant to Ind. Appellate Rule 65(D),
                                                                                 Jan 31 2019, 8:21 am
      this Memorandum Decision shall not be
      regarded as precedent or cited before any                                      CLERK
                                                                                 Indiana Supreme Court
      court except for the purpose of establishing                                  Court of Appeals
                                                                                      and Tax Court

      the defense of res judicata, collateral
      estoppel, or the law of the case.


      APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
      Antrone L. Crockett                                      Curtis T. Hill, Jr.
      South Bend, Indiana                                      Attorney General
                                                               Jesse R. Drum
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Antrone L. Crockett,                                     January 31, 2019
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               18A-CR-391
              v.                                               Appeal from the St. Joseph
                                                               Superior Court
      State of Indiana,                                        The Honorable Elizabeth Hurley,
      Appellee-Plaintiff                                       Judge
                                                               Trial Court Cause No.
                                                               71D08-0403-MR-007



      Vaidik, Chief Judge.


[1]   In 2005, Antrone L. Crockett was convicted of Class A felony conspiracy to

      commit murder, and the trial court sentenced him to forty years. In 2018,


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-391 | January 31, 2019                    Page 1 of 2
      Crockett filed a motion to correct erroneous sentence pursuant to Indiana Code

      section 35-38-1-15. Specifically, he argued that his “conviction is illegal on its

      Face” because the State did not properly charge him with conspiracy.

      Appellant’s App. p. 22 (emphasis added). The trial court denied Crockett’s

      motion without holding a hearing because he did not allege “that the sentence

      itself is erroneous on its face.” Id. at 49. We affirm. The purpose of Section

      35-38-1-15 “is to provide prompt, direct access to an uncomplicated legal

      process for correcting the occasional erroneous or illegal sentence.” Robinson v.

      State, 805 N.E.2d 783, 785 (Ind. 2004) (emphasis added). Here, however, the

      basis of Crockett’s motion is that his conviction—not his sentence—is illegal.


[2]   Affirmed.


      Mathias, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-391 | January 31, 2019   Page 2 of 2